SUPPLEMENTAL ORDER AND JUDGMENT
BECKER, Chief Judge.
On January 16, 1968, this Court entered its Memorandum Opinion, Findings of Fact and Conclusions of Law on Count I of the information herein finding the defendants, and each of them, not guilty of the conspiracy charge contained in that count, D.C., 279 F.Supp. 720. Subsequently, on June 13, 1969, the Memorandum Opinion, Findings of Fact, and Conclusions of Law on Counts II to XI, inclusive, was entered, finding defendant DeLoaehe guilty of the offenses charged in Counts II through VIII, inclusive, and defendant Golden guilty of the offenses charged in Counts IX *188through X, inclusive, and not guilty of the charges in Count XI, D.C., 304 F. Supp. 183.
Counts II through VIII, therefore, as they also charged defendant Golden with the seven acts of dispensing drugs contrary to Sections 353(b) (1) and 331 (k), Title 21, U.S.C., were not disposed of. In the previous opinion of this Court entered January 16, 1968 (and incorporated by reference into the opinion of June 13, 1969), beginning with the two acts found to have been committed on October 12, 1962, by the defendant DeLoache, all the acts charged by Counts II through VIII were found to have been committed by that defendant alone. The Government has failed to prove beyond a reasonable doubt that defendant Golden committed any of the acts charged by Counts II through VIII. Therefore no findings of guilt of Golden on Counts II to VIII inclusive were justified.
Adjudged that defendant Golden is not guilty of the charges in Counts II through VIII, inclusive.
A presentence report by the probation office is requested.
The continuing release from custody of the defendants is hereby ordered.